Citation Nr: 1753282	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017, the Veteran had a personal hearing scheduled before a Veterans Law Judge.  He did not appear or provide any explanation for missing the hearing; therefore, his request for a hearing is considered withdrawn.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  


REMAND

The Veteran's claim requires additional development.  

The Veteran has filed more information regarding his reported stressors.  An attempt should be made to corroborate the incidents that he describes.

Further, an updated VA examination must be provided.  The examination report notes that the examiner did not consider all of the information provided by the Veteran (specifically, that the Veteran witnessed a soldier shoot other soldiers, killing at least one.)  The examination report notes that it is "unclear" whether results of diagnostic testing were valid, without further explanation.  There is a mention of PTSD, but no discussion of whether he meets any of the diagnostic criteria for PTSD.  Based on the date of certification of this appeal, the DSM-IV applies to this appeal.  On remand, a thorough examination must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to corroborate the Veteran's reported stressors.  In March 2014, he provided additional information regarding his stressors on his VA Form 9.  He reported that while stationed in Fort Ord (in or around October 1969), he witnessed a soldier accidentally kill himself when the pin to a grenade was pulled out.  He reported that while stationed in Korea (in or around February 1970 to April 1971), a soldier started shooting at other soldiers inside their barracks, and at least one soldier was killed.

2.  After completing directive (1), schedule an appropriate examination for an opinion on whether he meets the diagnostic criteria for PTSD, depression, or any other acquired psychiatric disability.  The DSM-IV applies to this appeal.

If so, the examiner is asked to provide an opinion on whether it is as likely as not (at least 50 percent probability) that any diagnosed acquired psychiatric disability is related to his service.  He has reported seeing dead and wounded soldiers before deployment; witnessing a soldier accidentally kill himself with a hand grenade; and, witnessing a soldier shoot other soldiers while in Korea.  He has reported that he has had nightmares, trouble sleeping, hypervigilance, and depression since witnessing these incidents.

In particular to PTSD, the examiner is asked to comment on whether symptoms are a result of fear of hostile military or terrorist activity.

Also as to PTSD, if this disability is diagnosed, the examiner should detail what stressor led to this disability.
The examiner is advised that his STRs do not contain any complaints or diagnoses of mental health problems, but that this is not dispositive of the question as to whether current symptoms are related to service.  The examiner is asked to review the file prior to the examination and to elicit a detailed history from the Veteran regarding the psychiatric disability.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




